DETAILED ACTION
This communication responsive to the application No. 16/421,333 filed on May 23,
2019. Claims 1-13 are pending and are directed towards DIGITAL RIGHTS MANAGEMENT SYSTEMS AND METHODS USING EFFICIENT MESSAGING ARCHITECTURES.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In the Spec para [0029] -- the user device 106 may provide the DRM service 102 with a content request message 106 -- should be “the user device 104 may provide the content service 100 with a content request message 106” as illustrated in Figure 1.
In the Spec para [0061] -- the user device 104 may provide the DRM service 102 with a content request message 400 -- should be “the user device 104 may provide the content service 100 with a content request message 400” as illustrated in Figure 4.
DRM service 102 with a content request message 500 -- should be “the user device 104 may provide the content service 100 with a content request message 500” as illustrated in Figure 5.
In the Spec para [0084] --At 602-- should be “At 604”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 Reference character “404” in FIG. 4 has been used to designate both “m, p” and “vkc, sskc”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 5 objected to because of the following informalities:  
As per claim 5, the claim recites “wherein the content licenses comprises …” which should be --wherein the content license comprises--.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. U.S. Patent Pub. No. 2005/0071280 A1 (hereinafter “Irwin”) in view of Khalil et al. U.S. Patent Pub. No. 2019/0044940 A1 (hereinafter “Khalil”).

As per claim 1, Irwin teaches a method for managing protected content performed by a rights management system (A system is disclosed for a digital rights management system. Irwin, abstract) comprising a processor (a multi-processor system comprising a plurality of processor means. Irwin, para [0067]) and a non-transitory computer-readable medium storing instructions that (a computer-readable medium […] having computer-executable instructions. Irwin, para [0068]), when executed by the processor, cause the system to perform the method, the method comprising: 
receiving, from a content service system, a license request message (requesting licenses from the license server. Irwin, para [0033]) (The license server (160) interaction starts when the client device (140) user attempts to access (320) the DRM restricted content (142) file typically using some type of rendering software. Irwin, ), the license request message comprising information identifying a piece of protected electronic content (Content ID is used to associate the appropriate license document. Irwin, para [0090] and Fig. 3) and an encrypted content key associated with the piece of protected content (The rights document (162) and the appropriate decryption key for the content (142) are packaged (350) into a license document. Irwin, para [0092] and Fig. 3), the encrypted content key being encrypted using a public key of a user device (The client device (140) may provide their public key as part of their credentials, which is used to encrypt the license key for secure transmission. Irwin, para [0092] and Fig. 3); 
generating a content license based on the license request message (generate license document. Irwin, para [0090]-[0092] Fig. 3 element 350); and 
transmitting the content license to the user device based, at least in part, on the received communication session state information (The rights document (162) and the appropriate decryption key for the content (142) are packaged (350) into a license document that can be securely transmitted down to the client device. Irwin, para [0092] and Fig. 3).
Irwin does not explicitly teach receiving communication session state information associated with the license request message; 
However, Khalil teaches receiving communication session state information associated with the license request message (identity management server device 240 can ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin to receiving communication session state information associated with the license request message. One would be motivated to do so, to authenticate the destination and secure communication with the user device.

As per claim 2, Irwin and Khalil teach the method of claim 1. Irwin does not explicitly teach wherein the communication session state information is received from the user device.
However, Khalil teaches wherein the communication session state information is received from the user device (the user device can authenticate the identity session. For example, the user device can provide a set of credentials (identity proofing) to the identity provider server device to authenticate the identity session. The user device can provide a set of credentials associated with the identity service provider (e.g., a username/password combination, a security token, biometric information, etc. for an account associated with the identity service provider and ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin so that the communication session state information is received from the user device. One would be motivated to do so, to authenticate the destination and secure communication with the user device.

As per claim 3, Irwin and Khalil teach the method of claim 1. Irwin does not explicitly teach wherein the communication session state information is received from a session state database system.
However, Khalil teaches wherein the communication session state information is received from a session state database system (the user device can authenticate the identity session. For example, the user device can provide a set of credentials (identity proofing) to the identity provider server device to authenticate the identity session […]the set of credentials can be stored by the user device. Khalil, para [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin so that the communication session state information is received from a session state database system. One would be motivated to do so, to enhance the flexibility of communication with user device.

As per claim 4, Irwin and Khalil teach the method of claim 1. Irwin does not explicitly teach the communication session state information is included in the license request message received from the content service system. 
However, Khalil teaches the communication session state information is included in the license request message received from the content service system (the redirect can cause user device 210 to provide the signed authentication request to identity provider server device 230 and the session state can include information related to the request (e.g., a session identifier, user input and/or selections via the native client, a timestamp of the request, etc.). Khalil, para [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin so that the communication session state information is included in the license request message received from the content service system. One would be motivated to do so, to authenticate the user device and secure the communication.

As per claim 5, Irwin and Khalil teach the method of claim 1, wherein the content licenses comprises the encrypted content key associated with the piece of protected content (specific content keys are provided to the CRP (410), the Content Provider (120) also provides a unique identifier used to uniquely associate the encrypted content with the appropriate decryption key. Irwin, para [0100])

As per claim 6, Irwin and Khalil teach the method of claim 1. Irwin does not explicitly teach wherein the received communication session state information is encrypted. 
However, Khalil teaches wherein the received communication session state information is encrypted (service provider proxy server device 250-1 and can generate the authorization request with a PKI envelope. In some implementations, and as shown by reference number 916, service provider proxy server device 250-1 can provide, to the web client on user device 210, the authorization request. For example, the authorization request can be signed service provider proxy server device 250-1 and/or encrypted using a public key associated with the second service provider. Khalil, para [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin so that the received communication session state information is encrypted. One would be motivated to do so, to enhance the security and privacy of communication.

As per claim 7, Khalil in view of Irwin teaches the method of claim 6. Irwin does not explicity teach wherein the method further comprises: decrypting the communication session state information using a decryption key shared with the content service system. 
However, Khalil teaches decrypting the communication session state information using a decryption key shared with the content service system (service provider proxy server device 250-2 can decrypt and validate the authorization ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin to decrypting the communication session state information using a decryption key shared with the content service system. One would be motivated to do so, to enhance the security and privacy of communication.

As per claim 10, Irwin and Khalil teach the method of claim 1, wherein transmitting the content license to the user device comprises transmitting one or more communication packets comprising the content license to the user device having a source address associated with the content service (preparing, at said intermediate rights provider, a digital rights package comprising said digital content; a child license, structured within said request and a set of parameters contained in said master license; and account data associated with said consumer device wherein said package is encrypted using said account key. It may also include the step of electronically transmitting, from said intermediate rights provider, said digital rights package to said consumer device. Irwin, para [0066]).

As per claim 11, Irwin and Khalil teach the method of claim 1, wherein the license request message further comprises one or more license constraints specified by the content The sending LRP also verifies the security level of the receiving LRP against any constraints specified in the Rights Document (162). For example, the transfer right might only be granted if the receiving device offers a hardware base secure environment. While another device, which only offers a tamper resistant software based solution, is rejected for the transfer based on the security level offered. Irwin, para [0167]).

As per claim 12, Irwin teaches the method of claim 11, wherein generating the content license comprises generating the content license in accordance with the one or more license constraints (Each Content entity can have one to many Rights Documents (162) that can be offered to consumers. The Rights Document (162) is supplied by either the Content Provider (120) or the entity managing the CRP (DRM License server) (410), and describes the digital rights being sold to the consumer. Irwin, para [0139]).

As per claim 13, Irwin and Khalil teach the method of claim 1, wherein the content license comprises at least one license term configured to be enforced in connection accessing the piece of electronic content (the transfer right might only be granted if the receiving device offers a hardware base secure environment. While another device, which only offers a tamper resistant ).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. U.S. Patent Pub. No. 2005/0071280 A1 (hereinafter “Irwin”) in view of Khalil et al. U.S. Patent Pub. No. 2019/0044940 A1 (hereinafter “Khalil”) and further in view of Park U.S. Patent Pub. No. 2019/0258778 A1. 

As per claim 8, Irwin and Khalil teach the method of claim 1. Irwin does not explicitly teach wherein the communication session state information comprises address information associated with the user device.
However, Park teaches wherein the communication session state information comprises address information associated with the user device (The request may comprise identification information associated with the user of the user device. Identification information may comprise a unique identifier, a number, a version, a model, a location, or an account. Park, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin so that the communication session state information comprises address information associated with the user device. One would be motivated to do so, to authenticate the user device and assure that the secured content is transmitted to the correct user device.

As per claim 9, Irwin and Khalil teach the method of claim 1. Irwin does not explicitly teach wherein the communication session state information comprises communication port information associated with the user device. 
However, Park teaches wherein the communication session state information comprises communication port information associated with the user device (A secure communication session may be established with the user device, such as by performing secure sockets layer (SSL) or transport layer security (TLS) negotiation. Park, para [0043]) (The device security module may determine if the user device implements a protocol, such as a content security protocol or a communication protocol, as may be required by the use condition. The device security module may restrict use of the content key based on whether the use condition is satisfied. Park, para [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Irwin so that the communication session state information comprises communication port information associated with the user device. One would be motivated to do so, to authenticate the user device and assure that the secured content is transmitted to the correct user device.

Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Liu et al. US 2007/0219917 A1 directed to a digital license sharing method, system and apparatus for use in a digital rights management system

C. Waxman et al. US 7,981,007 B2 directed to a method for managing rights in digital content includes generating rights data for a piece of digital content and forming a piece of rights managed digital content by associating the rights data with the piece of digital content

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Respectfully Submitted




/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492            

/SALEH NAJJAR/            Supervisory Patent Examiner, Art Unit 2492